Citation Nr: 1744433	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2016, the Veteran testified during a Travel Board hearing before the undersigned; a transcript of the hearing is of record.

The issues of entitlement to TDIU and service connection for hypertension, erectile dysfunction, sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's low back disability is not related to his active duty service.



CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Veteran's claim for service connection for a low back disorder was previously denied in a November 2004 rating decision.  Although the Veteran expressed timely disagreement with the decision, he did not perfect his appeal within sixty days of the October 2005 statement of the case, and the decision became final.  

Thereafter, the Veteran filed a petition to reopen his claim in April 2006 and, in June 2006, the RO denied his petition to reopen.  Once again, he filed a notice of disagreement and, following a September 2006 statement of the case, he perfected his appeal in October 2006.  In a December 2007 decision, the Board denied his petition to reopen.  

In April 2009, the Veteran filed another petition to reopen his claim.  That petition was denied in a November 2009, and he did not file a timely notice of disagreement with that decision.  However, in August 2010, additional service records that were in existence at the time of the prior final denials, specifically the accident reports from the Veteran's February 1975 motor vehicle accident were associated with the record.  

As these records are pertinent to his claim for service connection for a low back disorder, the Board finds that 38 U.S.C.A. § 3.156(c) requires that his claim for service connection be reconsidered, and that new and material evidence is not required to reopen his claim.  Moreover, as the evidence was received within one year from the November 2009 rating decision, the Board finds that his claim stems from his April 2009 petition to reopen.  See 38 C.F.R. § 3.156(b) (2016).

The Veteran claims entitlement to service connection for a low back disorder as a result of his military service.  Specifically, he alleges that he was involved in a motor vehicle accident in February 1975 while stationed in Germany, and that he suffered an injury to his low back.  He further claims that he suffered from low back problems, including pain, since that accident.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests listed chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 38 C.F.R. § 3.310(a), (b) (2016).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service treatment records are silent for any complaints or findings related to the lumbar spine or lower back.  A February 11, 1975, accident report documents an in-service motor vehicle accident when he the Veteran another vehicle with a truck due to faulty brakes; however, the report specifically noted that there were no injuries.  In a February 1975 statement, the Veteran indicated that he drove the truck back to the motor pool.  In his July 1975 discharge examination, his spine and musculoskeletal system were noted to be normal.

A June 1995 private treatment record noted that the Veteran was injured on a forklift, and that he experienced low back pain.  He reported a history of a back injury three years earlier in a motor vehicle accident.

A July 1995 private treatment record reports symptoms of low back pain that radiated to the Veteran's lower extremity that had begun in June 1995 when he was involved in a front-end forklift accident.  The Veteran also reported a motor vehicle accident thirteen years prior.

An August 1995 private treatment record notes that the Veteran was seen for a back injury that occurred in June 1995.  At that time he was diagnosed with a left thoracic and paralumbar muscle strain.  He then saw a chiropractor, and his symptoms completely improved until he began driving a forklift again, and he restrained his back.

A September 1998 private treatment record noted the Veteran's report of low back pain.  He stated that he injured his back at work when lifting and twisting at the same time.  The treatment record also indicated that he suffered a lumbar strain in February 1998.

A June 1999 private treatment record noted that the Veteran's back had given out on earlier that month.  He reported that he had "spells" prior to them that would last for a few days.  The record also noted that the Veteran was involved in a motor vehicle accident in 1981.

A February 2000 private treatment record noted the June 1995 injury, and that review of the claims file indicated that he was not experiencing back pain prior to the June 1995 injury. 

In July 2000, the Veteran filed a claim for Social Security Administration disability benefits.  He stated that he was unable to work due to a back injury that occurred while operating a forklift in 1995.  As to when his illness, injury, or condition first bothered him, the Veteran stated that the injury occurred in June 1995.

A September 2000 psychiatric evaluation noted that the Veteran was well until June 1995 when he was involved in a forklift injury.  He required two- to three-days' rest, and had not returned to work until August 1995 when his pain fully returned.  The examiner noted the Veteran had experienced additional injuries in February 1998 and June 1999.

An October 2000 private treatment record noted the Veteran's report of low back and bilateral leg pain, and his forklift injury in 1995.

In a July 2001 private treatment record, the Veteran reported that he initially injured his back while driving a forklift in June 1995.  The Veteran stated that a second injury occurred in February 1998, and a third injury occurred in June 1999.

Private treatment records show that he underwent a left-sided discectomy at L4-5 in September 2001.

A March 2006 private treatment record noted the Veteran's complaint of low back pain since the 1970s when he was injured in a motor vehicle accident during service.  The treatment provider noted that he "recovered somewhat," and that he was generally well until a 1995 work-related accident.  The treatment provider then noted that degenerative changes were demonstrated in 2001, and he underwent surgery.

In an October 2006 statement, the Veteran's spouse reported that, when the Veteran returned from Germany, he returned to his prior job and started to complain of low back pain.

In October 2007, the Veteran testified before a Veterans Law Judge.  He stated that he did not received treatment for his low back disorder, and that it was not until several years prior that his back started to give him problems.  The Veteran stated that a treatment provider told him after the September 2001 surgery that the degenerative disc in his back was the result of an injury that he suffered earlier in life.

VA treatment records from April, July, and October 2008, note the Veteran's report of pain in his back due to a motor vehicle accident that occurred while he was stationed in Germany.

In a January 2009 statement, the Veteran indicated that, following the February 1975 accident, he was medevacked to a hospital and kept for treatment.

In an April 2009 statement, the Veteran indicated that he was transported by ambulance following the February 1975 accident, and that he was placed on restricted duty as a result.

In September 2010, the Veteran underwent a VA examination.  The examiner noted the February 1975 motor vehicle accident, as well as the accident report that indicated that there were no injuries.  The Veteran addressed the in-service accident, and stated that he was treated for back pain following the accident.  He stated that his fair did "fairly well" until 1999 when he was side-swiped by a forklift at work.  He also reported a tingling in his legs beginning in 1999.

The Veteran was diagnosed with degenerative disc and joint disease of the lumbar spine.  As to whether such was related to his in-service motor vehicle accident, the examination opined in the negative.  The examiner reasoned that his private treatment records noted a history of a post-service injury, and his service records specifically indicate that there was no injury from the accident.

In an April 2014 statement, the Veteran's spouse indicated that the Veteran has always attributed his low back pain to an in-service motor vehicle accident.

In September 2016, the Veteran testified before the undersigned.  With regard to the in-service injury, he stated that he needed to be "cut out of that truck," that he was treated in service, but that he was not put on light duty or given a profile.  He said that he began self-medicating and receiving massages after he was discharged.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  In this regard, the Board places great probative weight on the September 2010 VA examiner's opinion that his low back disorder is not related to his military service, but that it was more likely related to his post-service injuries.  The September 2010 VA examination report clearly reflects consideration of the lay statements of record, including the Veteran's alleged in-service injury and the continuity of symptoms, and provides a complete rationale supported by the service treatment records and post-service medical history.  Furthermore, the opinion offered a clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the greatest probative weight to the September 2010 VA examiner's opinion.  Moreover, no probative medical evidence of record refutes the September 2010 VA examiner's opinion.

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the record fails to show that the Veteran's low back disorder manifested to a degree of 10 percent within the year following his discharge from active duty.  Additionally, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for the Veteran's low back disorder, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In this regard, the Veteran has stated on multiple occasions that he injured his low back in the February 1975 motor vehicle accident.  In weighing credibility, VA may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza, supra.  In this case, the Board finds that his statements concerning the onset and continuity of symptoms associated with his current low back disorder lack credibility as they are inconsistent with other evidence of record.  For example, although the Veteran indicated that he was injured in the February 1972 accident, the accident specifically noted that there were no injuries.  

Furthermore, he previously indicated that he had to be cut from the car and that he was taken by ambulance to the hospital for further evaluation.  However, in his February 1975 statement, he stated that he was able to drive the vehicle back to the motor pool.  Moreover, as for continuity of symptoms, although he indicated problems with low back pain following the accident, on multiple occasions, the Veteran attributed the onset of his low back symptoms to his June 1995 post-service injury on a forklift.  It was not until after he filed his claim for service connection that he started to attribute his current low back problems to his military service and complained of continuous symptoms since his discharge.  In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  

Because the Veteran's current statements regarding continuity of symptomatology, which were made in connection with his pending claim for VA benefits, are inconsistent with statements made for the purpose of obtaining medical care, the Board finds that his lay statements concerning continuity of symptomatology are not credible.  Consequently, the Board assigns no probative weight to such statements.

Furthermore, the Board acknowledges the Veteran's contention that his low back disorder is related to his military service.  Despite the Veteran's argument, he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation of a low back disorder involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of his low back disorder requires a specialized understanding of the medical nature and pathology of this disorder, which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, his opinion is afforded no probative value.

Therefore, based on the foregoing, the Board finds that service connection for a low back disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.


REMAND

The Veteran claims entitlement to service connection for hypertension, sleep apnea, and erectile dysfunction.  With regard to hypertension and erectile dysfunction, the Veteran alleges that he began to experience problems with both following his discharge.  See September 2016 Hearing Transcript, pp. 11-13.  He testified that his wife noticed problems with his erections immediately after service.  With regard to obstructive sleep apnea, the Veteran and his wife testified that he had problems sleeping in service and immediately after discharge.  The symptoms included snoring, and his wife stated that she had to sleep with her hands on his chest to make sure he was still breathing at night.  Alternatively, the Veteran contends that all three disorders are secondary to his service-connected posttraumatic stress disorder (PTSD).  See September 2013 Notice of Disagreement.  Specifically, the Veteran alleges that his PTSD interferes with his sleep, that it elevates his blood pressure, and that the medications he takes for PTSD interferes with his erections.

To date, the Veteran has not been afforded a VA examination to determine whether his hypertension, sleep apnea, and erectile dysfunction are related to his military service or secondary to his service-connected PTSD.  The Board finds that, in light of the evidence of record, including the testimony from both the Veteran and his wife during the September 2016 hearing, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) provide a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

With regard to the Veteran's claim for a TDIU, in his November 2011 formal application, he attributed his inability to work to both his service-connected PTSD and hypertension.  Because his claim for service connection for hypertension may affected his claim for a TDIU, the issues are inextricably intertwined with each other, and should be considered together.  See Parker v. Brown, 7 Vet. App. (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his hypertension, sleep apnea, and/or erectile dysfunction are related to his military service or are secondary to his service-connected PTSD.  The record and a copy of this Remand must be reviewed by the examiner.

The examiner should answer the following questions:

a)  Is it at least as likely as not (a 50 percent or higher probability) that hypertension, sleep apnea, or erectile dysfunction had its onset in service or was otherwise caused or aggravated by a disease or injury in military service?

The examiner should consider the Veteran's reports, including his testimony regarding the onset of high blood pressure and erectile dysfunction immediately following service, and the testimony from both the Veteran and his spouse concerning the onset of his sleeping problems in service.

The examiner should provide an opinion as to whether the reports by the Veteran's spouse that he was observed to stop breathing were diagnostic of sleep apnea.

b)  Is it at least as likely as not (a 50 percent or higher probability) that hypertension, sleep apnea, and/or erectile dysfunction were caused by his service-connected PTSD?

c)  Is it at least as likely as not (a 50 percent or higher probability) that hypertension was aggravated by his service-connected PTSD?  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

For each opinion offered, the examiner must provide an explanation based on consideration of all pertinent lay and medical evidence.  The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

All opinions must be accompanied by supporting rationale.

4.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


